         Case 4:18-cv-00280-KGB Document 19 Filed 04/29/20 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

VOLVO FINANCIAL SERVICES,
a division of VFS US, LLC                                                             PLAINTIFF

v.                               Case No. 4:18-cv-00280-KGB

RICHARD LONG                                                                        DEFENDANT

                                             ORDER

       This is a breach-of-contract action. Presently before the Court is the supplemental motion

for entry of default judgment filed by plaintiff Volvo Financial Services, a division of VFS US,

LLC (“Volvo”) (Dkt. No. 18). The relevant procedural history is as follows. On April 27, 2018,

Volvo filed a complaint against defendant Richard Long, asserting a single claim for breach of

contract (Dkt. No. 1). On December 19, 2018, Volvo filed a motion for default judgment, which

the Court construed as a motion for entry of default and referred to the Clerk of Court for

consideration (Dkt. Nos. 8, 11). On September 17, 2019, Volvo filed a supplement to its motion

for entry of default, which the Court referred to the Clerk to determine if entry of default was

appropriate (Dkt. Nos. 12, 13). A Clerk’s default was entered on September 30, 2019 (Dkt. No.

14).

       On September 30, 2019, Volvo filed a motion for default judgment against Mr. Long,

which the Court granted on March 6, 2020 (Dkt. Nos. 15, 17). In its March 6, 2020, Order, the

Court found that the allegations in the complaint and the exhibits attached thereto, together with

the affidavit of Phil Bain, a senior recovery analyst for Volvo, establish that Mr. Long is indebted

to Volvo in the principal amount of $245,753.98, plus accrued interest and reasonable attorneys’

fees and costs in connection with this action (Dkt. No. 17, at 4). The Court then stated that, when

it enters default judgment in this case, it intends to award Volvo $245,753.98, plus pre-judgment
          Case 4:18-cv-00280-KGB Document 19 Filed 04/29/20 Page 2 of 2



interest at the rate of 17% per annum and reasonable attorneys’ fees and costs, with the precise

sums of pre-judgment interest, fees, and costs to be calculated at a later date (Id., at 7). The Court

directed Volvo to file within 30 days a supplement to its motion for default judgment that supplies

the Court with specific and detailed evidence from which it can calculate the amount of pre-

judgment interest and attorneys’ fees and costs owed to it (Id., at 6–7).

       In the instant motion, Volvo states that it “does not wish to pursue pre-judgment interest

or attorneys’ fees and costs.” (Dkt. No. 18, ¶ 4). Accordingly, the Court grants Volvo’s

supplemental motion for entry of default judgment and will enter judgment in the amount of

$245,753.98.

       It is so ordered this 29th day of April, 2020.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                  2
